Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After Final Consideration Program
The request is compliant and the additional consideration can be completed in the time
allotted.

Response to Amendment
The amendment filed 04/22/2022 is being entered. The amendment overcomes the 35 U.S.C. 103 rejections. See Reasons for Allowance below.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-5 is directed towards a system of determining whether a trajectory is valid for safe control of a vehicle, claims 6-15 are directed towards a method of determining whether a trajectory is valid for safe control of a vehicle, and claims 16-20 are directed towards a computer readable medium comprising instructions of determining whether a trajectory is valid for safe control of a vehicle. Specifically, independent claims 1, 6, and 16 recite the novel feature of determining a punctuality validity:

“..determining as a punctuality validity…”

The following references has been identified as the most relevant prior art to the claimed invention(s):

Liu is directed to determining, as a feasibility validity, whether the trajectory can be performed by the autonomous vehicle [see Paragraph 0087 - discusses that a warm start generator can determine feasibility: if an autonomous vehicle can travel an initial trajectory]. However, is silent on the punctuality and staleness validity. 
Koopman is directed to determining by the collision avoidance system, as a staleness validity, whether a first temporal difference between a first time the trajectory was created by a trajectory generation system independent of the collision avoidance system and a current time satisfies a first time threshold [see Paragraph 0046 - discusses using a time triggered architecture (see Paragraph 0040 - discusses that the architecture is used for safely controlling autonomous vehicles) to determine staleness of values and acceptability of a safing plan (see Paragraph 0009 - a safing plan is a path that a vehicle moves through in the presence of adverse conditions)]. 
However, both Liu and Koopman are silent on the punctuality validity.

Therefore, the combination of Liu and Koopman fails to disclose, or render obvious, the punctuality validity. Furthermore, claims 2-5, 7-15, and 17-20 are allowable for depending on the independent claims.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias. It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665